Citation Nr: 0518934	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-34 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Entitlement to a temporary total evaluation for PTSD 
based on hospitalization under 38 C.F.R. § 4.29.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board notes that, in February 2001, the veteran filed a 
notice of disagreement (NOD) with the October 2000 rating 
decision that granted service connection for PTSD effective 
August 28, 2000.  A statement of the case (SOC) was issued in 
August 2001, which increased the veteran's rating to 50 
percent disabling, effective August 28, 2000.  The veteran, 
however, did not file a substantive appeal.  The RO has 
closed out that appeal, see 38 C.F.R. § 19.32, and the 
October 2000 decision is deemed final.  38 C.F.R. § 20.302(a) 
(2004).

In October 2001, the veteran submitted a claim seeking an 
increased rating for his service-connected PTSD.  An August 
2002 rating decision continued the veteran's 50 percent 
rating for PTSD and a September 2002 rating decision assigned 
a 100 percent evaluation effective August 5, 2002 because of 
hospitalization over 21 days, and assigned a 50 percent 
rating effective October 1, 2002.  An NOD was received in 
March 2003 and an SOC was issued in October 2003.  The 
veteran submitted a VA Form 9 in November 2003.  

On February 1, 2005, the veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  At that hearing, it was agreed that the 
record would be held open for 60 days so as to allow the 
veteran to submit additional medical evidence.  Additional 
evidence was, indeed, received by the Board during this time 
and such evidence has been associated with the claims folder.  
In a statement dated February 2005, the veteran waived RO 
consideration of this additional evidence submitted in 
support of his appeal.

Finally, the veteran claims that he is unemployable because 
of his service-connected PTSD.  The issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to a service-connected disability is referred to 
the RO for appropriate action.
  

FINDINGS OF FACT

1.  The veteran's service-connected PTSD more nearly results 
in occupational and social impairment that is serious, but 
less than total, in degree.

2.  In a statement dated February 1, 2005, the veteran 
withdrew from appeal the issue of entitlement to a temporary 
total evaluation for PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 70 percent 
rating, but no higher, for the veteran's PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Rating 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD is currently rated 50 percent disabling 
under 38 C.F.R. § 4.130 Diagnostic Code (DC) 9411.  Under DC 
9411, a 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996) citing Diagnostic 
and Statistical Manual of Mental Disorders, 4th ed. 1994) 
(DSM- IV).  Rating agencies are charged with the 
responsibility of being thoroughly familiar with DSM- IV in 
order to apply the general rating criteria for rating mental 
disorders.  38 C.F.R. § 4.130 (2004).  Evidence considered in 
determining level of impairment under 38 C.F.R. § 4.130 is 
not restricted to the symptoms provided in the diagnostic 
code, but includes all symptoms that affect the level of 
social and occupational impairment, to include DSM-IV.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his statements in support of claim; his 
transcript of personal hearing before the Board in February 
2005; argument presented by his representative; VA 
examination reports dated in April 2001 and April 2002, and 
VA inpatient and outpatient medical records including reports 
from a period of hospitalization in 2002.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim

The veteran reports that his PTSD is manifested by 
symptomatology of depression, intrusive memories of combat, 
nightmares, suicidal ideations, social isolation, 
nervousness, sleep difficulty, memory problems, irritability, 
exaggerated startle response and frequent headaches.

VA examination report of April 2001 notes that the veteran 
was experiencing recurrent nightmares and symptoms of 
hyperarousal, such as irritability, hypervigilance, and 
exaggerated startle response.  His mental status examination 
was significant only for a slight memory recall deficit and 
disorientation as to actual date of examination.  A GAF score 
of 55 was listed, which the examiner stated indicated 
moderate symptoms with moderate difficulty in social 
functioning and few friends.  The claims folder was reviewed 
prior to the examination.

February 2001 and August 2001 VA outpatient notes listed a 
GAF score of 50.  His mental status examinations were 
significant only for flat affect and sad demeanor.

VA examination report of April 2002 notes that the veteran 
reported his current problems with PTSD included nightmares 
about his combat experiences, memory problems, and frequent 
headaches.  His mental status examination was unremarkable, 
and a GAF score of 55 was listed.  The claims folder was 
reviewed prior to the examination.

A July 2002 VA outpatient note reports that the veteran's bad 
dreams had diminished with his current medications.  A GAF 
score of 50 was listed.
  
The veteran underwent VA hospitalization for the period 
August 5, 2002 to September 6, 2002.  His mental status 
examination was significant for slightly depressed mood but 
was otherwise unremarkable.  An August 5, 2002 VA report of 
history and physical examination, a September 3, 2002 VA 
progress note, and a September 5, 2002, VA discharge summary 
each listed a GAF score of 70.  However, the discharge 
summary also indicated that the PTSD was chronic and severe 
in degree.  His discharge summary listed additional diagnoses 
of osteoarthritis of the cervical region, varicose veins, 
nephrectomy, gout, hypertension, left eye cataract, 
sinusitis, actinic keratosis of the fingernails, elevated 
cholesterol level and hearing impairment.  The following 
commentary was also provided:

"Patient is sober, stable, and competent.  He 
denies suicidal or homicidal ideation, intent, or 
plan.  He projects well into the future with 
realistic, goal-oriented plans.  He is able to 
perform the activities of daily living.  However, 
he is unable to work at this time due to the 
severity, chronicity, and complexity of his 
conditions.  He may resume his prehospitalization 
activities at this time."

VA progress notes dated in August 2002, September 2002, 
November 2002, February 2003, and May 2003 each list a GAF 
score of 50.  An August 2003 VA outpatient note listed a GAF 
score of 58.  A December 2003 note listed a GAF score of 60 
and a February 2004 note listed a GAF score of 55.  However, 
the most recent VA progress notes consistently list higher 
GAF scores.  For example, notes dated in June 2004, November 
2004, and February 2005 each listed a GAF score of 62.  
During this time period, his mental status examinations were 
negative for any appreciable deficits in his speech, affect, 
memory, or orientation.

In evaluating the evidence in this case, the Board notes that 
the veteran's GAF has ranged from 70 to 50.  Under DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 1994, (DSM-
IV), a GAF range from 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF range from 51 to 60 is 
indicative of moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF range of 41 to 50 is indicative of serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).

The Board has taken a longitudinal review of the record, and 
observes that there is no basis with which to doubt the 
veracity of the veteran's report of PTSD symptoms and his 
claimed social and industrial impairment.  Having had the 
opportunity to witness the veteran's demeanor during his 
February 2005 hearing, the Board concurs with a comment made 
by a VA examiner in April 2002 that the veteran discusses his 
PTSD symptoms "with apparent sincerity and a refreshing 
candor."  He clearly had difficulty in adapting to the 
stressful circumstances in testifying in support of his claim 
wherein he was observed to have become physically upset.  His 
social relationships are limited to interactions with his 
spouse.  The assessments of his psychological, social, and 
occupational functioning during the appeal period have varied 
greatly, but there are several GAF scores of 50 which is 
consistent with serious symptoms.  See Richard, 9 Vet. App. 
266 (1996) (GAF score of 50 indicates "serious" 
impairment).

The Board finds that the veteran has met some of the criteria 
for a higher 70 percent rating for PTSD under DC 9411.  The 
Board finds that, with application of the principles of 
38 C.F.R. § 4.7 and the reasonable doubt rule, the veteran's 
service-connected PTSD more nearly results in occupational 
and social impairment that is serious, but less than total, 
in degree.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.7 (2004).  Accordingly, the Board grants a 70 percent 
rating for PTSD under DC 9411.

The Board further finds that the preponderance of the 
evidence mitigates against a higher 100 percent schedular 
rating for PTSD.  As indicated above, the veteran's mental 
status examinations have only occasionally noted deficits in 
areas such as mood, affect, and minor memory problems.  
Otherwise, VA examinations in 2002 and 2004, as well as the 
multiple clinic records, clearly evidence no gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); or memory loss for names of close 
relatives, own occupation or name as indicated for a 100 
percent schedular rating under DC 9411.  

Furthermore, the assessments of the veteran's psychological, 
social, and occupational functioning during the appeal period 
clearly demonstrate less than total social and industrial 
impairment.  He maintains relations with his wife, and his 
GAF scores indicate some industrial ability.  The Board has 
closely reviewed the September 2002 comment that the veteran 
was unemployable.  But this opinion refers to his 
unemployability due to the severity, chronicity, and 
complexity of his multiple conditions.  His PTSD is otherwise 
referred to as severe in nature with a contradictory GAF 
score of 70 provided.  His memory impairment shows one 
occasion where he did not recall the date, but he otherwise 
has been shown with unremarkable memory problems.  Clearly, 
the preponderance of the evidence fails to establish the 
veteran's entitlement to a 100 percent schedular rating for 
PTSD.

The Board has considered the veteran as both competent and 
credible with respect to his report of PTSD symptoms and the 
effect of such symptoms on his activities of daily living.  
The Board has relied on his testimony, in part, to exercise 
reasonable doubt in his favor to award him a 70 percent 
schedular rating.  However, the overwhelming lay and medical 
evidence in this case fails to establish his entitlement to a 
100 percent rating.

The Board has also considered whether the veteran's claim 
warrants referral to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash, 8 Vet. App. 
at 227.  In this case, the veteran has required one period of 
hospitalization for his PTSD for the purpose of his accessing 
treatment to the MP&RS program.  There is no medical evidence 
to suggest that such disability markedly interferes with his 
employability, or unusual medical findings to suggest that 
his 70 percent schedular rating is not commensurate with the 
average impairment in earning capacity for his type of 
disability.  38 C.F.R. § 4.1 (2004).  The Board, therefore, 
finds no basis for further action on this question.  
VAOPGCPREC 6-96 (Aug. 16, 1996).

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (CAVC) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Court also held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  Id.  This "fourth 
element" comes from the language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  With regard to element (1), above, 
the Board notes that the RO sent the veteran a VCAA notice 
letters in February 2002 that informed him of the type(s) of 
information and evidence necessary to substantiate his 
claims.   In addition, by virtue of the rating decision on 
appeal, the SOC, and the supplemental SOC (SSOC), the veteran 
has been provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA letter cited above notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.   More specifically, the letter 
explained that VA would help him get such things as medical 
records, employment records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the RO's February 2002 letter contained a specific request 
that the veteran submit the requested evidence in support of 
his claim.   He was asked to tell VA about any other records 
that might exist to support his claims, and was informed that 
he should return a form describing additional evidence or the 
evidence itself to the RO.   In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of 
an October 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.   However, at bottom, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.   Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.   Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

The Board has obtained the veteran's treatment records from 
the Dublin VA Medical Center and, additionally, the veteran 
has undergone VA examination.  In this regard, the Board 
notes that the veteran did fail to report for a VA 
examination on June 13, 2003.  Although the claims folder 
does not contain a copy of the notice letter sent to the 
veteran informing him of such examination, there is a 
presumption of administrative regularity, that is a 
government administrative agency has done what it regularly 
does in the administration of its programs, and that 
presumption must be rebutted by evidence, not by mere 
allegation.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
However, in the circumstances of this case, the Board 
declines to make an adverse determination in the veteran's 
claim pursuant to 38 C.F.R. § 3.655(b) as he did report for 
his initial VA examination in April 2002.

Furthermore, the Board finds that the April 2002 VA 
examination is sufficient for rating purposes as the claims 
folder was reviewed by the examiner in conjunction with the 
examination.  The Board has carefully reviewed the reports of 
the veteran's inpatient treatment in August 2002, and notes 
that the reference to his unemployability refers to 
disability caused by his multiple conditions.  Otherwise, his 
PTSD was described as severe with a GAF score of 70 provided 
upon discharge.  His subsequent GAF scores range from 50 to 
70 with the most recent GAF scores in 2004 and 2005 as 
between 55 and 62.  The Board finds that this evidence of 
record does not indicate an increase in severity of the 
veteran's service-connected PTSD since his last VA 
examination in April 2002.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




			II.  Temporary Total Evaluation

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2004).  Here, in a 
statement dated February 1, 2005, the veteran stated that he 
was withdrawing from appeal the issue of entitlement to a 
temporary total evaluation for PTSD.  Therefore, the Board 
finds that the appellant has withdrawn his appeal of this 
issue and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the issue and it 
is dismissed.  


ORDER

A 70 percent rating for PTSD, but no higher, is granted.  

The appeal is dismissed with regard to the issue of a 
temporary total evaluation for PTSD based on hospitalization 
under 38 C.F.R. § 4.29.



	                        
____________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


